Citation Nr: 0612726	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  97-00 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
groin, testicle/scrotum, and lower right extremity as a 
result of a computed tomography (CT) myelogram performed in 
May 1996.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated as 40 
percent disabling.

3.  Entitlement to an increased evaluation for 
pseudofolliculitis, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Board notes that the veteran initially perfected appeals 
as to five additional issues:  entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for depression, 
groin and testicular pain, sexual dysfunction, neck pain, and 
headaches with leg pain and numbness, as the result of 
myelogram performed in May 1996.  In September 2003, the 
veteran withdrew his appeal as to these issues.  However, in 
November 2005, the veteran's representative argued that the 
veteran continues to experience increased symptoms of pain in 
the right groin and testicle/scrotum, and of pain, 
radiculopathy, and decreased strength, coordination, and 
sensation in the lower right extremity following the May 1996 
myelogram.  Due to the complexity involved in back disorders 
which sometimes include neurological symptoms of 
radiculopathy, decreased strength, coordination, and 
sensation as the residuals of injury to the back and 
intervertebral disc syndrome, the Board observes that it may 
not have been clear to the veteran the source of this 
symptomatology.  The veteran consistently argued that 
manifestations of pain in the right groin and 
testicle/scrotum, and pain, radiculopathy, and decreased 
strength, coordination, and sensation in the lower right 
extremity are part and parcel of his service-connected lower 
back, appearing and/or increased following the May 1996 CT 
myelogram.  Thus, the Board finds that the veteran returned 
these issues to appellate status, prior to certification of 
the case to the Board, thereby withdrawing the September 2003 
withdraw.  Accordingly, the issues of compensation for 
impairment of the right groin and testicle/scrotum, and in 
the right lower extremity, including under the theory of the 
provisions of 38 U.S.C.A. § 1151 as the result of the May 
1996 CT myelogram, remain in appellate status.

In contrast, the veteran did not express a similar intent to 
continue his claims for compensation under the provisions of 
38 U.S.C.A. § 1151 for depression, sexual dysfunction, 
headaches, neck pain, and any symptoms of the left lower 
extremity as the result of CT myelogram performed in May 
1996.  Because neither the veteran nor his representative has 
expressed a desire to continue the claims for service 
connection for these conditions, under any theory, the Board 
finds that the veteran has effectively withdrawn his appeal 
as to the issues of compensation under the provisions of 
38 U.S.C.A. § 1151 for depression, sexual dysfunction, 
headaches, neck pain, and any symptoms of the left lower 
extremity as the result of CT myelogram performed in May 
1996.  

The Board notes that the RO granted a 40 percent evaluation 
for the service-connected lower back disability, effective in 
August 1995.  However, this does not constitute a full grant 
of all benefits possible, and the veteran has not withdrawn 
his claim, thus this issue remains pending.  See AB v. Brown, 
6 Vet. App. 35 (1993).  

The Board observes that the record presents various opinions 
linking the veteran's diagnosed depression and impotence to 
his lower back disability, including the additional 
disability due to the nerve injury sustained as a result of 
the 1996 CT myelogram.  The Board finds that these are 
informal claims for service connection on a secondary basis.  
The Board refers these matters to the RO.

The issue of entitlement to TDIU addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran underwent CT myelogram for his service 
connected lower back disability in May 1996.

2.  The veteran sustained additional impairment of the right 
groin and testicle/scrotum, and additional impairment of the 
right lower extremity including findings of clonus, and of 
numbness and weakness that do not fit the expected dermatomal 
pattern for L5-S1 discopathy and L4, L5 radiculopathy that 
was found to be the result of the May 1996 CT myelogram.

3.  The veteran's lower back disability is manifested by 
pronounced symptoms with little intermittent relief of 
intervertebral back syndrome characterized by painful and 
limited motion, and pain radiating into the lower 
extremities; bilateral, symmetrical diminished strength, 
reflexes, and pulses in the lower extremities; and clinical 
findings of degenerative joint disease, spinal stenosis, L5-
S1 discopathy and L4, L5 radiculopathy.  

4.  The veteran's pseudofolliculitis barbae is manifested by 
no more than moderate disfigurement absent findings of poor 
nourishment, repeated ulceration, tenderness or pain on 
objective observation, or limitation of motion; and affects 
no more than five percent of the face or neck area, or is 
characterized by visible or palpable tissue loss, gross 
distortion, asymmetry of the nose, chin, forehead, eyes, 
ears, cheeks, lips, or requires systemic therapy or 
immunosuppressive prescribed medications for six weeks or 
more in a 12-month period.


CONCLUSIONS OF LAW

1.  Compensation under the provisions of 38 U.S.C.A. 1151 for 
impairment of the right groin, testicle/scrotum, and right 
lower extremity as the result of the May 1996 myelogram is 
appropriate.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1995).

2.  The criteria for an evaluation of 60 percent, but no 
higher, for lumbosacral strain are met.  38 U.S.C.A. § 1155, 
5102, 5103, 5013A, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.14 4.21, 
4.40, 4.41, 4.44, 4.45, 4.59, 4.71, Diagnostic Code 5293 
(prior to September 26, 2003), Diagnostic Code 5237 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for pseudofolliculitis barbae are not met.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5013A, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.14 4.21, 
4.118, Diagnostic Code 7814 (prior to August 3, 2002), 
Diagnostic Code 7800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), holding that the VCAA notice 
requirements must also include a provision pertaining to the 
rating of the disability and the effective date of the award. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

Given the favorable outcome with respect to the § 1151 
issues, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  

Concerning the claims for increased evaluations for the lower 
back and skin disabilities, the Board observes in the present 
case that the rating decisions with which the veteran 
disagreed were promulgated prior to the effective date of the 
VCAA.  Hence, notice could not be given prior to the initial 
AOJ decision.  Notwithstanding, subsequent notice was 
provided by VCAA letters dated in January 2001 and December 
2003.  The notices included the type of evidence needed to 
substantiate the claims for increased evaluations, namely, 
evidence that the disabilities had worsened.  The veteran was 
informed that VA would obtain service medical records, VA 
records, and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  In the statements of the 
case (SOC) dated in December 1996 and July 1999, and in 
subsequent supplemental statements of the case (SSOCs), the 
AOJ provided notice of the laws and regulations, including 
the changed regulations governing the evaluation of back and 
skin disorders, a summary of the evidence and a discussion of 
the facts of the case.  These documents further cited 38 
C.F.R. § 3.159 with the provision that the claimant provide 
any evidence in his possession that pertained to a claim.

Although the timing of the notice of the provisions of 38 
C.F.R. § 3.159 and of the type of evidence needed to 
substantiate the claim for increase did not comply with the 
requirement that the notice must precede the adjudication, 
the action of the RO described above cured the procedural 
defect because the veteran had the opportunity to submit 
additional argument and evidence, which he did, and to 
address the issues at a hearing, which he declined.  For 
these reasons, the timing of the VCAA notice was harmless 
error. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Although the VCAA notices did not include any provision for 
effective date should any benefit be granted, as the claims 
for service connection and increased evaluation for the back, 
the effective date to be assigned in this case has yet to be 
determined by the RO, who will implement the Board's 
decision, and the effective-date question is an appealable 
issue should the veteran disagree with the effect date 
assigned.  Therefore, any notice deficiency with respect to 
the effective-date question is harmless error.  Concerning 
the claim for increased evaluation for skin disorder, the 
issue is moot as the claim is herein denied.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination if an 
examination is necessary to decide the claim.  The RO 
accorded the veteran VA examinations for his back in February 
1996, August 1996, May 1998, March 2000 and March 2004.  He 
was afforded VA examinations for his skin in June 1999 and 
March 2004.  As the veteran has not identified additional 
evidence which has yet to be obtained, and as there is 
otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.

For above reasons, no further development is needed to ensure 
VCAA compliance.

I.  Lower Back:  Claim for Compensation for Additional 
Disability
under 38 U.S.C.A. § 1151 and Claim for Increased Evaluation

The veteran contends that he suffered additional disability 
as the result of a CT myelogram performed in May 1996 
including sharply increased pain in the right groin and 
testicle/scrotum, and pain, radiculopathy, and decreased 
strength, coordination, and sensation in the lower right 
extremity.  

At VA examinations in December 1974 and January 1975, 
immediately after his October 1974 discharge from active 
service, the veteran reported a history of an inservice jeep 
accident in which he injured his lower back and current 
complaints of pain but no radiation.  X-rays revealed normal 
spinal curvature with well-maintained interspaces, intact 
neural arches, normal appearing apophyseal joints, sacro-
iliac, and hip joints.  The examiner noted mild to moderate 
narrowing of the L5-S1 interspace, and diagnosed chronic 
recurrent lumbosacral strain.  

Based on these findings, the RO, in a January 1975 rating 
decision, granted service connection for chronic lumbosacral 
strain, assigning a 10 percent evaluation.

A February 1979 VA examination diagnosed chronic lumbosacral 
strain.  In a December 1980 VA examination, the veteran 
reported being in a motorcycle accident in May 1979, in which 
he sustained multiple fractures of the left leg.  The 
examiner observed the veteran to walk with a definite limp on 
the left, and to exhibit wounds from the surgery to correct 
the fracture, as well as healed abrasions and wounds over 
both lower extremities.  X-rays revealed unremarkable lumbar 
vertebral bodies and disc spaces, with unilateral 
transitional anomaly of L5 with minimal spina bifida occulta 
of S1, and old fracture of the left femur, tibia, and fibula 
with internal fixation.  The diagnoses included lumbosacral 
strain from military records and traumatic injuries from 
motorcycle accident.

In December 1995, the veteran filed his current claim for 
increased evaluation for his lower back.  He reported having 
muscle spasms and numbness in both legs.  VA outpatient 
treatment records dated in August 1995 and  February 1996 VA 
examination report note that the veteran reported constant 
low-back pain with radiation into both legs, occasional 
numbness but no weakness, and treatment with multiple 
medications without relief.  Evaluations revealed objective 
observations of tenderness to palpation at the L4-S1 level 
and midline.  Range of motion was measured at 30 degrees 
forward flexion, zero degrees backward extension, and 10 
degrees lateral flexion and rotation, bilaterally.  Strength, 
sensation, and deep tendon reflexes were found to be within 
normal limits.  The veteran's gait was unremarkable.  In 
August 1995, straight leg raising was found to be positive at 
70 degrees with pain in motion of the left hip.  The records 
show that both examiners noted that the veteran exerted very 
little effort in range of motion.  The examiner noted that 
the veteran's claims file was not available for review and 
diagnosed chronic lumbosacral strain.  

In a February 1996 rating decision, the RO increased the 
veteran's evaluation to 20 percent, effective in August 1995, 
based on VA outpatient records which reflected findings of 
limited motion and pain.  

VA treatment records dated from August 1995 to April 1996 
reflect complaints of lower back pain with radicular symptoms 
including left leg pain, pain radiating into the hips and 
thighs anteriorly, and weakness of the thigh muscles.  An 
entry dated in January 1996 shows the veteran reported 
increased back pain with an onset six months prior.  An April 
1996 entry shows that the veteran had reported to the 
emergency room 3 times sine December 1995, requesting pain 
medications.  A TENS unit was prescribed.

VA outpatient treatment records reflect that the veteran 
underwent CT myelogram May 20, 1996.  Clinical findings 
reflect reduced reflexes and mild weakness of all muscles in 
the right lower extremity with a final diagnosis following 
the procedure of S1 radiculopathy.  Entries recorded prior to 
and subsequent to the procedure do not appear to note that 
anything unusual occurred during the procedure itself.  
However, a May 21, 1996 entry reflects complaints of new leg 
pain and increased back pain.  Another entry by the same date 
shows the veteran reported that an intern hit a nerve during 
the myelogram and that he was in pain.  A May 22, 1996 entry 
by neurosurgery reflects that congenital canal stenosis and 
degenerative changes at L5/S1 causing foraminal stenosis 
bilaterally were detected.  A June 1996 clinical reading of 
the CT myelogram shows a diagnosis of neuralgia/neuritis not 
otherwise specified.

In June 1996, the RO increased the evaluation for the 
veteran's lower back disability to 40 percent, effective 
August 2, 1995.

At an August 1996 VA examination, the veteran reported 
continuing back pain and pain radiating into his legs, the 
right worse than the left.  The examiner observed the veteran 
was wearing a TENS unit and to exhibit some straightening of 
the lumbar lordosis.  Range of lumbar spine motion was 
measured at 45 degrees forward flexion with severe low-back 
pain, 10 degrees backward extension, and 20 degrees lateral 
flexion and rotation, bilaterally.  The right calf was noted 
to measure 15 inches in circumference, with the left at 15-
1/2 inches.  X-rays showed partial lumbarization of the S1 
vertebrae with no spondylolysis or spondylisthesis and 
vertebral bodies, disc spaces, and pedicles appeared 
unremarkable.  The sacroiliac joints were normal.  The 
diagnosis was residuals of injury to the lumbar spine.

August 1996 electromyelogram (EMG) and nerve conduction 
studies reflect findings of spontaneous activity in the 
gastrocnemius muscle absent other evidence of acute 
denervation and marked increase in the number of long 
duration polyphasic potentials in both tibialis anterior and 
medial gastrocnemius.  Vastus lateralis was within normal 
limits and no spontaneous activity was detected in the 
paraspinal muscles.  The conclusion was findings compatible 
with chronic L4, L5 radiculopathy.  

In February 1997, the veteran claimed service connection for 
additional disability as the result of an improper myelogram 
performed in May 1996 under 38 U.S.C.A. § 1151.  At a June 
1997 RO hearing officer hearing, the veteran testified that 
he believed he suffered a leg condition and numbness due to 
the procedure.  He expressed the symptomatology as pain 
between his legs, into his right testicle/scrotum down his 
right leg, into his foot and numbness tip of his toes half up 
his foot on the right.

VA records show the veteran was hospitalized in March 1997 
for decreased ability to function.  Objective observation 
found normal motor coordination in both finger/nose and 
heel/shin; tenderness and pain on palpation of the trapezoids 
and rhomboids, bilaterally, but especially on the right, left 
scapula, scalenes and lumbosacral paraspinals, and tightness 
in the quadriceps, hamstrings, and heel cords, bilaterally.  
Straight leg raising measured 20-30 degrees, bilaterally, 
with increased pain.  Sensation was decreased in the right 
medial aspect of the lower extremity toward the foot.  Deep 
tendon reflexes were found to be intact and symmetrical, and 
somewhat brisk on the patella, but the finding was not found 
to be reliable secondary to pain and uncooperativeness by the 
patient.  No clonus was appreciated.  Range of motion was 
decreased bilaterally in the lower extremities, secondary to 
pain.  Manual muscle testing measured 2 to 3 of 5 bilaterally 
on the lower extremities, secondary to extreme pain.  In 
contrast, antigravity strength testing was described as 
virtually normal, and no atrophy was found.  The veteran's 
gait was antalgic with a straight cane and a slight limp to 
the left.  He had poor bed mobility secondary to pain, and 
fair sitting and standing balance.  X-rays showed 
lumbarization of S1.  MRI results showed no acute changes, 
only congenital changes of the spine.  Diagnoses at discharge 
were rehabilitation for decreased function and skills 
secondary to chronic lower back pain, history of congential 
spinal canal stenosis L5-S1, and status post CT myelogram.  

On VA examination in June 1997, the examiner observed that 
the veteran's complaints of radiating pain and numbness did 
not follow that of any known peripheral nerve or nerve root.  
The veteran was observed to ambulate with a cane.  Cranial 
nerves II-XII were found to be intact, and motor and sensory 
were found to be within normal limits.  Give-way weakness was 
noted in all major muscle groups in both the upper and lower 
extremities.  Reflexes were equal and symmetrical throughout, 
and plantar response was flexor, bilaterally.    

An August 1997 ultrasound of the scrotum revealed a normal 
and homogenous right testicle in appearance and echogenicity.  
No intertesticular masses were seen, and the right epididymis 
was within normal limits.  The left epididymis appeared 
heterogeneous consistent with a prior inflammatory process 
and there was a small left sided hydrocele.  Blood flow to 
both testicles was normal.

The veteran was again hospitalized in September 1997, 
exhibiting right paraspinous pain on palpation.  Strength was 
decreased in both legs, and deep tendon reflexes were 
measured at 3+ in the lower extremities, 2+ in the upper 
extremities.  Sensation was decreased to touch in the right 
lower extremity, in the inner aspect, greater than the outer 
aspect, and he exhibited poor proprioception.  Pain was 
manifested on straight leg raising to 5 degrees on the right 
and 10 on the left.  The right testicle was very tender, non 
edematous, and epididymitis was of normal size.  There was a 
small left hydrocele.  At discharge, the diagnoses included 
of L4, L5 radiculopathy, chronic lower back pain. 

X-rays taken in November 1997 reflect normal intervertebral 
disc spaces with satisfactory alignment but minimal anterior 
and lateral degenerative spur formation at multiple levels.  
Spondylolysis was demonstrated at L5 on the right, absent 
spondylolisthesis. 

Private medical records reflect that the veteran reported for 
emergency care for his back pain and pain in the right side, 
right hip, right groin in September, October, and December 
1997.  Findings were within normal limits without evidence of 
sensory or motor changes.  Lumbar spine X-rays revealed no 
acute fracture or severe pathology but did show possible 
narrowed foramina at L4 and L5.  The assessments included 
lower back discomfort, right lower back pain, and chronic 
back and leg pain.

A December 1997 MRI revealed findings of essentially normal 
disc spaces without acute herniation.  However, slight 
hypertrophy of the facet joints at L3-L4 and  
L4-L5 with some encroachment on the thecal sac was found with 
minimal bulging of the disc at L4-L5 and L5-S1.

At a May 1998 VA examination, the examiner noted objective 
findings of professed sensory numbness which did not follow 
any anatomical dermatome pattern or peripheral nerve pattern.  
No atrophy in the upper or lower extremities was found and 
muscle tone was found to be excellent and symmetrical.  The 
veteran exhibited pain on palpation, pain and guarding on 
movement, and pain at forced movement affecting particularly 
the back and right inguinal, groin, and testicular regions.  
Forward flexion was measured at 50 degrees, lateral bending 
to the right and left was measured at 5 degrees with pain in 
the midline lumbosacral spine and right groin.  Straight leg 
raising was positive at 10-15 degrees.  Heel to knee testing 
caused pain in the back, groin, and testicles, and the 
veteran complained of pain when dorsiflexing his feet.  The 
examiner noted that dorsiflexing the feet did not compress or 
affect nerves peripherally or at lumbosacral outflow.  Deep 
tendon reflexes were measured at 3+ at the knee and ankle, 
bilaterally.  Thighs measured 21 inches in circumference, 
bilaterally, and calves, 14 inches.  X-rays revealed 
sacralized lower lumbar segment on the left with primitive 
pseudarthrosis between the sacralization and degenerative 
disease bilaterally at L5-S1 and the L5-S1 interspace was 
narrowed, posteriorly, showing a bifid spinous process 
present.  He was observed to walk with a cane and to keep his 
right leg flexed.  The diagnoses included structural 
congential malformation of the lumbosacral spine with 
sacralized L5-S1 on the left, and pseudoarthritis, 
degenerative arthritis at L5-S1, bilaterally, and 
degenerative discopathy at L5-S1.  The examiner stated that 
based on his experience observing post myelographic changes 
over a period of time, it was his opinion that the veteran's 
clinical picture did not present a clear picture of post 
myelogram complications.

In a VA urology examination conducted in the same month, the 
examiner noted the veteran's complaints of testicular pain.  
The examiner noted that the claims file was reviewed and that 
he had treated the veteran on an outpatient basis.  The 
examiner observed the veteran appeared to be in pain, but 
stated the etiology of the pain could not be determined.  
Examination of the testicles was normal, and of rectum found 
an intact sphincter with good tone, but noted that the 
veteran exhibited inordinate pain on minimal prostate 
examination.  The examiner stated he could not say whether 
the pain was related to the myelogram, or if the veteran's 
pain was real or imagined.  The diagnosis was testicular 
pain, cause undetermined.

A July 1998 ultrasound of the scrotum revealed normal size 
testicles, echo texture without focal mass or extra 
testicular fluid collection, and normal vascularity.  An 
August 1998 MRI revealed a somewhat small bony canal 
throughout the spine with no focal spinal stenosis, minimal 
osteoarthritis at L5-S1 without evidence of root compression, 
but no disc abnormalities.  

In a September 1998 letter, the Chief of VA Neurosurgery, 
Jacek M. Malik, M.D. Ph.D., reviewed the record and noted 
that the veteran was referred to the Neurosurgery Clinic in 
1996 for evaluation of chronic low back and right lower 
extremity pain.  MRI of his lumbar spine showed some degree 
of congenital spinal stenosis and mild foraminal stenosis at 
L4/L5 without evidence of disc herniation or significant 
neural compression.  When conservative treatment did not 
resolve the condition, a CT myelogram was conducted in May 
1996.  Dr. Malik noted that the veteran stated that during 
the myelogram he suffered an injury to one of the nerve roots 
as a result of the insertion of the needle into the spine.  
Dr. Malik stated that he followed this patient after the 
myelogram to determine whether there was injury to the nerve 
root during the procedure.  Dr. Malik reported that a follow-
up MRI scans with and without contrast as well as EMG nerve 
conduction studies did not provide any objective evidence of 
nerve root injury.

During a November 1998 VA hospitalization for another 
disorder, the veteran was found to exhibit tenderness in the 
lumbosacral spine, and in the right groin and testicle.  He 
walked with a limping gait.  Strength was measured at 3 of 5 
in both upper and lower extremities.  Sensation was found to 
be intact, and deep tendon reflexes were measured at 2+, 
symmetrical, with toes downgoing.  

In a March 1999 statement, Michael E. Steur, M.D. a private 
consulting physician noted that he had only seen the veteran 
once on a request from another physician, and had not 
reviewed the medical records.  Thus, he stated it was not 
possible to make an opinion as to whether or not the 
veteran's symptoms were the result of inadvertant trauma to 
the conus medullaris or cauda equina.  However, he did offer 
an initial impression of multi-level lumbar sensory 
radiculopathy with radiculitis and partial cauda equina 
syndrome.  He stated that inadvertent puncture of the cauda 
equina is certainly a possibility and is a well described 
syndrome which occurs very infrequently following intrathecal 
injection of local anesthetics and/or radiographic contrast 
material.  Therefore, I cannot rule this out as a potential 
cause for his triad of lower extremity pain, incontinence, 
and impotence.  So-called cauda equina syndrome is a 
diagnosis of exclusion, once other potential diagnoses within 
the differential are ruled out.

In an April 1999 statement, Gilbert C. Evans, M.D. stated 
that he evaluated the veteran in May 1998, at which time he 
reviewed the medical records, but not finding the MRI results 
among them, he then referred the veteran for further 
evaluation.  Thereafter, Dr. Evans stated that the veteran's 
complaints of pain and numbness in the right groin, testicle, 
and right lower extremity did not exist prior to the spinal 
puncture.  Rather, the veteran only exhibited back pain 
radiating in this buttocks and impairment of function that 
caused him to quit work as a truck driver two years prior to 
the procedure.  Dr. Evans opined that the radicular symptoms 
in his genital area are in keeping with the undesirable 
effects of a spinal puncture and insertion of foreign 
material in his body.  

SSA records demonstrate that, in April 1999, the veteran was 
found to be totally disabled effective May 20, 1996 due to a 
primary diagnosis of disorders of the back and a secondary 
diagnosis of headaches.  Supporting documentation described 
the veteran's back disability to include chronic back pain 
from degenerative disc disease and congential spinal stenosis 
with symptoms of hip, and leg pain.  

In a March 2000 VA examination, the examiner noted that the 
claims file was reviewed.  The examiner observed the veteran 
to stand with level pelvis and shoulder but to walk with a 
great deal of stiffness, extreme dependence on his cane, and 
a marked lower right extremity limp.  Range of motion was 
measured at 25 degrees forward flexion with pain in the right 
femoral trigone, right adductor canal and right testicular 
area.  Extension was 5 degrees with pain in the right femoral 
trigone, right adductor canal and right testicle.  Lateral 
bending was 10 degrees with pain in the right trigonal area, 
right adductor canal and right testicle, right scrotum, right 
femoral trigone, right adductor canal, and right back.  The 
veteran stated he was unable to stand on toe or heel.  In 
gait, tendons of the dorsiflexors and evertors showed active 
action after the arrested phase and during the advancement 
phase.  Reflexes measured 3+, bilaterally, when sitting but 
leverage tests on right and left created back extension and 
pain in the right testicle, right adductor, and back.  In a 
supine position, no sensory defects could be isolated, but 
the veteran manifested scattered responses to pinprick and 
touch.  The examiner stated it could not be concluded that 
the veteran exhibited sensory defect, but attempts at manual 
gradation caused pain the in the right femoral trigone, back, 
and right testicular area.  Straight leg raising was negative 
to 15 degrees, at which point the veteran experienced pain in 
the back, right femoral trigone, and right testicular area.  
Leverage testing produced pain in the abdomen and right 
groin.  Thighs were measured at 20-1/2 inches circumference 
and calves, at 15 inches, bilaterally.  The examiner found no 
atrophy.  X-rays revealed primitive pseudoarthrosis and 
sacralized lower lumbar segment with primitive short ribs or 
mobile transverse processes on the left, linear densities 
anterior to L4, and bifid spinous process at L5.  The 
diagnoses included structural congenital malformation in the 
lumbosacral spine, sacralized at L5-S1, left with primitive 
pseudarthrosis and, by the record, congenital spinal 
stenosis, bulging disc, L3-L4, L4-L5 without nerve 
impingement, and degenerative joint disease at L3-L4, L4-L5.  

In a May 2000 addendum, the examiner stated that he was 
unable to establish a functional loss or limitation due to 
pain based on the interview and examination.  The examiner 
stated that it was his opinion that the veteran's arthritis 
and discopathy were not related to the service-connected 
lumbosacral strain as Dr. Thompson's December 1974 findings 
did not reveal muscle spasm, voluntary limitation of motion, 
or nerve root compression.  While a radiology report stated 
mild-to-moderate narrowing of the L5-S1 interspace, this 
finding should be weighed with fact that that the veteran has 
a congenital abnormality with a sacralized L5-S1 and a 
pseudarthrosis on the left and thus it is not unusual for the 
last interspace to be relatively atrophic or narrow.  The 
examiner further stated that the veteran's degenerative 
arthritis and degenerative diskopathy did not prevent him 
from entering the trucking business shortly after service or 
riding a motorcycle.

The examiner stated that the veteran's congenital spinal 
condition was present, and the effects of the inservice jeep 
accident were superimposed on this congenital condition, 
along with ordinary everyday usage and including a motorcycle 
accident.  These factors altogether have gradually produced 
the end effect of narrowing of the spinal canal, degenerative 
arthritis of the facets, and nerve root discomfort.  The 
examiner opined that it is not possible to objectively and 
logically relate the veteran's present symptoms and findings 
in his low back to one single isolated condition as his final 
condition in his low back is involvement at multiple levels.  
The examiner further stated that it is speculation as to what 
the state of the veteran's back was at the time of his 
discharge, but this examiner maintains that if the veteran 
had a severe back condition, the trucking business and 
motorcycle operation would not be at all possible.  The 
examiner concluded by stating no neurological disability 
related to the service-connected disability could be found.

In April 2001, the veteran's treating private physician, 
Stephen Graham, M.D., indicated he had treated the veteran 
since September 2000 and noted the history of the veteran's 
inservice motor vehicle accident, in which he originally 
injured his back, and the May 1996 myelogram, administered as 
part of VA treatment.  Dr. Graham stated that it was his 
opinion that it is more likely than not, that his back pain 
is a direct result of his injury from 1973, and it is also 
likely that his continued groin and testicular pain is a 
result of a nerve injury received during the myelogram 
procedure. 

In November 2001, another private treating physician, James 
Mason, M.D., a board certified urologist, stated his opinion 
that the veteran's chronic testicular pain was secondary to 
his back problem.  Dr. Mason statement referred the veteran's 
report that his pain began after the May 1996 myelogram.  
Yet, the physician refers to clinical findings of the 
residuals sustained in the 1979 motorcycle accident, other 
diagnoses, and a list of medications prescribed and their 
dosages.

A March 2004 VA examination reflects the veteran exhibited 
severe compromise trying to walk.  He was very unsteady and 
limped on the right leg but did not use any assistive device.  
The veteran described new complaints of minimal incontinence 
and described no periods of incapacitation in the past year 
and no flare-ups.  The examiner reviewed the claims file and 
noted a history of minimal but consistent pain following the 
veteran's discharge from active service until 1994, when pain 
increased.  After conservative treatment did not resolve the 
pain, a myelogram was attempted in 1996 which showed 
narrowing of the spinal canal.  X-rays revealed advanced 
degenerative changes of the lumbar discs.  The veteran 
apparently sustained nerve injury during the myelogram, 
resulting in pain in the right inguinal area, the right side 
of the penis, and the right scrotum, continuing to the 
present.  The records further show severe back pain dated to 
1996.

On evaluation, the examiner reported findings of markedly 
hyperactive bilateral tendon reflexes at the knees, with 
reflexes measuring 3 of 4, bilaterally, at the ankle.  
Diminished sensation to pinprick and vibratory stimulation 
was detected in the right anterior thigh, the right lateral 
calf, and the right foot, absent peripheral edema.  Pulses 
were 1 of 4, bilaterally.  No scoliosis was evident and the 
veteran stood with his back in a flexed position at about 15 
degrees. Range of motion measured 10 degrees additional 
flexion, 10 degrees extension, and 15 degrees bilateral 
rotation.  Flexion was again measured, and was found to be 30 
degrees.  All measurements produced pain, but repetitive use 
was not shown to produce further limitation.  There was no 
objective evidence of muscle spasm or weakness.  Increased 
lumbar paraspinous muscle tone and moderate to severe pain in 
the right lumbar area were noted, more pronounced on the 
right.  Hypesthesia in the right inguinal area and to the 
right side of the scrotum was observed.  Rectal examination 
revealed normal tone, diminished sensation, and normal 
reflex.  The diagnoses included degenerative arthritis of the 
lumbosacral spine with back pain, right leg radiation and 
right scrotal radiation, chronic and severe with progression.  
The examiner stated that there was an additional diagnosis of 
lumbar spinal nerve injury secondary to myelogram in 1996 
with right inguinal, right scrotal pain, chronic and severe.  
The examiner noted that while the veteran is service 
connected for lumbosacral strain, the degenerative joint 
disease of the lumbar spine is less likely than not a 
consequence of the service connected strain.  

1).  1151 Claim

In statements and testimony, the veteran contends that in the 
course of treating his service-connected lower back 
disability it was advised that he undergo a CT myelogram 
procedure.  During the procedure, when a needle was inserted 
into his spine, his right leg contracted and he felt shooting 
pain from his neck into his right groin and testicle/scrotum 
and then down the inside of his right leg to his toe.  A 
doctor took over the procedure but did not withdraw the 
needle.  After the procedure, he was given Demerol for the 
pain.  But despite further consultation and treatment, the 
increase in pain and symptoms in his right groin, 
testicle/scrotum and right lower extremity did not resolve.  

The Board notes that compensation under § 1151 requires that 
the veteran incur additional disability as a result of 
hospitalization, medical or surgical treatment furnished 
under any law administered by VA.  As the law in effect at 
the time the veteran filed his claim, in February 1997, 
provided that a veteran was entitled to additional 
compensation if he was injured as a consequence of 
hospitalization or treatment, and such injury or aggravation 
resulted in additional disability.  38 U.S.C.A. § 1151 (West 
1991).  Specifically, in pertinent part, 38 U.S.C.A. § 1151 
provided that where any veteran suffered an injury or 
aggravation of an injury as the result of hospitalization, 
medical treatment, or surgical treatment, which is not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
disability, or death, compensation shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service-connected.  See 38 U.S.C.A. § 1151 (West 1991).

The Board notes that in 1994, the U.S. Supreme Court affirmed 
decisions of the Court and the Federal Court of Appeals, 
essentially finding that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection and that 
the elements of fault or negligence were not a valid part of 
the implementing regulation.  See Brown v. Gardner, 513 U.S. 
115 (1994).  In light of the Supreme Court's decision, VA 
amended 38 C.F.R. § 3.358(c), the regulation implementing 38 
U.S.C.A. § 1151, to eliminate the requirement of fault.  
Thus, where a causal connection existed and no willful 
misconduct was shown, and the additional disability did not 
fall into one of the listed exceptions, the additional 
disability would be compensated as if service connected.

The version of 38 C.F.R. § 3.358 as amended in March 1995 is 
most beneficial to the veteran and thus applicable in this 
case.  This regulation provides that in determining whether 
such additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of medical treatment: (1) it is necessary to  
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith; (2) 
The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of  medical treatment; (3) Compensation is not payable 
for the necessary consequences of medical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
treatment administered.  

Thereafter, in response to Gardner, the statutory authority 
for the regulation was amended effective in October 1997 to 
require fault on the part of VA.  However, the veteran's 
claim was filed prior to the October 1997 effective date.

In this case, the Board finds that the medical record shows 
findings of additional impairment.  The medical record 
consistently reflects complaints of increased, severe pain in 
the right groin, right testicle/scrotum, and radiating into 
the right lower extremity with numbness from the toes of the 
right foot into the right lower leg.  Medical findings 
include findings of pain and tenderness to palpation 
throughout; sensory numbness not in any anatomical dermatome 
pattern or peripheral nerve pattern, absent atrophy in May 
1998; decreased strength in upper and lower extremities with 
intact sensation in November 1998; partial cauda equina 
syndrome in March 1999; no clear sensory defect but scattered 
responses to pinprick and touch with pain in the right 
adductor, femoral trigone, back, right testicular area, and 
right groin on manual gradation and leverage testing, again 
absent atrophy, in March 2000; and markedly hyperactive 
bilateral tendon reflexes at the knees, diminished sensation 
to pinprick and vibratory stimulation in the right anterior 
thigh, right lateral calf, and right foot with pulses 1 of 4, 
hypesthesia in the right inguinal area and the right side of 
the scrotum, and diminished rectal sensation in March 2004.  
The March 2004 VA examination report diagnosed right leg 
radiation, right scrotal radiation, and bilateral sustained 
clonus of the feet.  

As to whether or not these findings of additional disability 
are the result of the 1996 CT myelogram, the medical records 
reveals evidence both in support and against such a 
conclusion.  

Those opinions and findings against a conclusion that any 
additional disability is related to the May 1996 CT myelogram 
include a  May 1998 VA examination, in which it was 
determined that the veteran's clinical picture did not 
present a clear picture of post myelogram complications; the 
September 1998 statement from VA Chief of Neurosurgery that 
conducted the procedure, stating that further testing did not 
reveal objective evidence of nerve root injury; and a May 
2000 addendum to the March 2000 VA examination report 
determining that no neurological disability could be found 
that was related to the service connected lower back 
disability.

Those opinions and findings tending to support a conclusion 
that any additional disability is the result of the May 1996 
CT myelogram include a March 1999 statement by Dr. Steur that 
inadvertant puncture of the cauda equina (or conus 
medullaris) cannot be ruled out as a potential cause for the 
veteran's lower extremity pain, incontinence, and impotence; 
an April 1999 statement by Dr. Evans noting that the 
veteran's complaints of pain and numbness in the right groin, 
testicle, and right lower extremity did not exist prior to 
the spinal puncture and are in keeping with the undesirable 
effects of a spinal puncture and insertion of foreign 
material in the body; an April 2001 statement by Dr. Graham 
that the continued groin and testicular pain is more likely 
than not a result of nerve injury received during the 
myelogram procedure; a November 2001 statement by Dr. Mason 
that the veteran's chronic testicular pain is secondary to 
his back problem; and the March 2004 VA examination report 
finding additional disability of right inguinal pain, right 
scrotal pain, and bilateral sustained clonus of the feet that 
are due to the lumbar spine nerve injury secondary to the 
1996 CT myelogram.

First, the Board concedes that not all of the private medical 
experts offering statements supporting the veteran's claim 
treated the veteran over a length of time or had the 
opportunity to review the veteran's records.  Namely, Dr. 
Steur noted he had seen the veteran only once and had not 
reviewed the records.  Dr. Evans appeared to have seen the 
veteran only twice, both times for the purpose of providing 
an opinion for either SSA or VA.  In contrast, both Drs. 
Graham and Mason treated the veteran over a period of time, 
and both physicians reviewed some, if not all, of the 
veteran's records in arriving at their opinions. 
Notwithstanding, the Board finds it need not rest its 
decision solely on the opinions offered by the veteran's 
private physicians.  The record additionally contains VA 
examination reports and opinions which were based on clinical 
tests as well as review of the record.  The strength of the 
veteran's claims lies in the aggregate of these opinions.

Second, turning to the VA examinations and addendum and the 
statement by the VA Chief of Neurosurgery, the Board accepts 
that these examinations and opinions involved extensive 
review of the record and independent medical examination, 
including clinical testing.  The March 2000 VA report and May 
2000 addendum, and September 1998 statement reflect 
determinations that that no neurological impairment was 
present, or that neurological manifestations that were 
detected were not the result of post-myelogram complications.  
However, the more recent, March 2004, VA report finds an 
additional neurological disability and attributes it to the 
1996 CT myelogram.  The examiner conducting the March 2004 
report further had the advantage of reviewing all of the 
medical evidence of record, including private medical and VA 
treatment records, records obtained from SSA records, and 
statements and opinions submitted by VA and non-VA medical 
experts.  The March 2004  medical findings and conclusions 
concerning the etiology of additional disability, therefore, 
supersede the earlier reports and statements.  Moreover, the 
conclusions of additional disability and etiology of this 
additional disability in March 2004 report are consistent 
with those offered by the veteran's private treating 
physicians and medical experts.  As such, the private 
opinions are corroborated by and, in turn, strengthen the 
findings of the March 2004 report.

Third, the Board notes that the March 2004 VA examination 
report makes a finding of right leg radiation but does not 
specify this as part of the additional disability flowing 
from the nerve injury sustained in the 1996 CT myelogram.  
This is in contrast to the opinions of Drs. Steur, Evans, and 
Graham.  The Board is cognizant that the evidence reflects 
complaints of radiculopathy in both legs prior to the 1996 
myelogram, in February 1996.  And, it is noted that the May 
1996 CT myelogram reflected clinical findings of foraminal 
stenosis caused by degenerative changes at L5/S1 with L4, L5 
radiculopathy confirmed by EMG in August 1996.  Moreover, Dr. 
Evans review of the record reflects that prior to the 1996 CT 
myelogram, the veteran's exhibited back pain radiating only 
into his buttocks.  This is corroborated in the medical 
evidence dated prior to the May 1996 procedure showing 
complaints of radicular symptomatology in both legs, hips, 
and thighs and weakness in both thigh muscles.  However, 
following the May 1996 CT myelogram, the veteran's complained 
consistently of pain radiating into his right extremity as 
far as his right thigh and numbness in his right lower 
extremity, including his right toes.  Also subsequent to the 
May 1996 CT myelogram, examiners began to detect decreased 
sensation, particularly on the right, that did not follow a 
dermatome or peripheral nerve pattern, such as is described 
in the March and September 1997 hospital records, as well as 
May 1998, March 2000, and March 2004 VA examination reports.

Thus, that part of the March 2004 report documenting the 
right leg radiation is corroborative of those findings 
posited by Drs. Graham and Mason.  Turning to the opinions 
proffered by Drs. Graham and Mason concerning the etiology of 
these findings, the Board observes that their analysis and 
opinions were informed by their treatment of the veteran and 
review of the record, which lends to their credibility.  Dr. 
Evans' opinion, while informed by review of the record but 
not treatment of the veteran is nonetheless consistent with 
these opinions.  Similarly, Dr. Steur's impression and 
hypothesis as to the cause of the veteran's lower extremity 
pain, incontinence, and impotence is also consistent.  The 
March2004 report offers nothing to contradict these opinions 
concerning the etiology of the right leg radiculopathy.

After review of the record, the Board finds that the 
probative weight of March 2004 report and findings and 
opinions by Drs. Graham, Mason, Steur, and Evans-viewed in 
aggregate-outweighs that medical evidence against the 
veteran's claim, supporting a finding of additional 
disability in the right lower extremity, as well as in the 
right groin, right testicle/scrotum, that is etiologically 
the result of the lumbar spinal nerve injury sustained in the 
May 1996 CT myelogram.  Thus, the Board finds that the 
medical evidence presents additional neurological impairment 
of the right lower extremity, and right foot clonus, and 
finds that this additional disability, along with the 
additional disability manifested in the veteran's right groin 
and testicle/scrotum, is part and parcel of the same 
impairment caused by the lumbar spinal nerve injury sustained 
in the 1996 CT myelogram.  38 C.F.R. § 3.102 (2005).

Accordingly, after review of the medical evidence, the Board 
finds that the veteran has sustained additional disability in 
the right groin, testicle/scrotum, right lower extremity, and 
right clonus that has been fount to be the result of surgical 
treatment received by VA during a CT myelogram performed May 
20, 1996.  Service connection for this impairment is 
appropriate.

2).  Increased Evaluation for Back

As noted above, the veteran was assigned a 40 percent 
evaluation for his service-connected lower back disability, 
effective in August 1995.  The veteran contends that his 
service connected lower back disability has worsened in 
severity.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the pendency of the claim, the regulations governing 
the evaluation of back disabilities were revised.  The Board 
has evaluated the veteran under the criteria in effect prior 
to September 26, 2003, as it finds that is most favorable to 
the veteran.  See  VAOPGCPREC 7-2003 (2003), VAOPGCPREC 3-
2000 (2000).  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  See also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2004).

Under the regulations in effect at the time the veteran filed 
his claim, 38 C.F.R. § 4.71a, Diagnostic Code 5295 afforded a 
40 percent evaluation for several lumbosacral train with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  This is the highest evaluation afforded under the 
diagnostic code.  However, under Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome, a 60 percent 
evaluation is warranted for pronounced symptomatology with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Codes 5295 (prior to September 
26, 2003), and 5293 (prior to September 23, 2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec.  4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent evaluation was warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Note (1) defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic manifestations 
are defined as orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are 
constantly present.  Note (2) directs that when evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes and evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  Evaluation under the General Rating Formula 
was to be accomplished with or without consideration of 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 50 percent evaluation 
under the general criteria contemplates unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is afforded for unfavorable ankylosis of the 
entire spine.  Note (1) following the criteria provides that 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
was to be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5235 to 
5243 (2005).

The Board observes that it granted service connection for 
additional disability, including additional disability in the 
right lower extremity manifested by decreased sensation that 
did not follow a dermatome or peripheral nerve pattern and 
findings of diminished sensation in the right anterior thigh, 
right lateral calf, and right foot to include clonus.  
However, these manifestations will not be considered in 
evaluating the veteran's service connected lower back 
disability.  

The medical evidence reflects that the veteran complaints of 
pain radiating into his buttocks, bilateral legs, hips, and 
thighs and weakness in the muscles of both thighs prior to 
the May 1996 CT myelogram, and that the myelogram itself 
reflected findings of foraminal stenosis caused by 
degenerative changes at L5/S1 with L4, L5 radiculopathy, 
which was confirmed by EMG in August 1996.  After the May 
1996 CT myelogram, the veteran's complaints of pain and 
numbness concentrated on his right groin, testicle/scrotum, 
and lower extremity and, as noted above, it has been shown in 
the medical evidence that he sustained nerve injury to his 
spine as a result of this procedure which resulted in 
additional in these areas, including into his right lower 
extremity and right foot.  Notwithstanding, nothing in the 
medical evidence suggests that the underlying condition that 
generated his original complaints of pain and radiculopathy 
into both lower extremities was resolved.  Rather, the 
medical findings consistently show throughout the appeal 
period that the veteran manifested such symptoms of 
neurological symptomatology as straight leg raising being 
consistently limited and productive of pain, bilaterally, 
findings of bilateral weakness, and findings of occasional 
bilateral, symmetrical diminished reflexes and pulses.  When 
combined with the clinical findings of spinal canal stenosis, 
narrowing of the L5-S1 interspace, degenerative changes in 
the lower back, and radiculopathy, the Board must acknowledge 
that the record provides evidence of neurological findings 
appropriate to the site of the diseased disc, as required by 
the criteria.

Notwithstanding, the Board observes that the most recent, 
March 2004 VA examination report indicates that such findings 
cannot be attributed to the service-connected lower back 
disability.  In this, the report is in agreement with the 
March 2000 VA report and May 2000 addendum.  Yet, in the 
present case, the Board finds that the analysis cannot end 
here.

As discussed above, the March 2000 report and May 2000 
addendum are inconsistent.  While the examiner opines that 
the presently manifested degenerative arthritis and 
discopathy cannot be related to his service-connected 
lumbosacral strain, he also states, in essence, that it is 
impossible to separate out the effects of the individual 
traumas that the veteran's back has sustained over the 
years-including the congenital spine condition, inservice 
jeep accident, ordinary use, and the post-service motorcycle 
accident.  Rather, the examiner opines that these factors 
have combined together to produce the current total picture 
of lower back disability.  Turning to the March 2004 VA 
examination report, the Board notes that the examiner 
similarly opines that the degenerative joint disease of the 
lumbar spine now manifested is less likely than not a 
consequence of the service connected strain.  His reasoning 
is that the condition first manifested itself some 20 years 
after the initial disease.  This is similar to the reasoning 
given in the March 2000 report, where the examiner notes the 
time elapsed from the veteran's discharge in 1974.  The 
December 1974 VA examination revealed no muscle spasm, 
voluntary limitation of motion , and no nerve damage.  Since 
then, however, the veteran was found to have a congenital 
abnormality, was in a motorcycle accident, and sustained 
ordinary use of his back including in his profession as a 
truck driver.  However, neither the March 2000 report and May 
2000 addendum, nor the March 2004 report parses what 
symptomatology in the lower back is due to the service-
connected disability as compared to the non-service connected 
disability.  Rather the May 2000 addendum carries the opinion 
that it is not possible to do so.  .

Congenital changes of the lower spine were first noted 
clinically in 1980 and then again during MRI 1997.  
Congenital abnormality was first specifically diagnosed in 
1998.  However, concerning any attempt to discern the level 
of disability attributable to the congenital abnormality as 
opposed to that due to the service connected disability, the 
Board finds that the evidence presents the same obstacles.  
First, the May 2000 addendum reflects, in essence, that it is 
not possible to separate the effects of the congenital spinal 
condition, the inservice jeep accident, and everyday usage 
including the post-service motorcycle accident.  Moreover, 
the examiner admits that it would be speculative to determine 
the precise condition of the veteran's back at the time of 
his discharge from active service.  Finally, neither the May 
2000 addendum nor the March 2004 report in fact so parse the 
levels of impairment.  The March 2004 report purports to do 
so by dividing the disability by percentage, allocating 30 
percent to the service-connected lower back strain and 70 
percent to the degenerative joint disease and additional 
disability from the spinal nerve injury sustained in the 1996 
CT myelogram.  Apart from noting that such a division does 
not separate the symptomatology to a degree that would allow 
effective rating under the schedular criteria, the Board 
observes that the examiner has not divided the impairment 
caused by the degenerative joint disease from the additional 
disability found to be the etiological result of the 1996 CT 
myelogram-which, by this decision is now service-connected.

Thus, where the medical professionals have not been able to 
do so, as in March and May 2000, or did not do so, as in 
March 2004, the Board must conclude that it cannot be done.  
See Mittleider v. West, 11 Vet. App. 181 (1998).

After consideration of the medical evidence, the Board must 
conclude that the medical evidence represents neurological 
symptomatology affecting both lower extremities that is part 
and parcel of the service connected lower back disability.  
The Board accepts that the medical evidence establishes that 
the veteran manifests clinical findings of disc pathology, 
and that he manifests symptoms of impairment attributable to 
the site of this disc, as required by the criteria.

In consideration of the mechanical limitation of motion, 
observation of neurological deficits in diminished reflexes 
and pulses, and decreased strength in both lower extremities; 
and clinical findings of structural abnormalities, and 
resolving reasonable doubt in the veteran's favor and 
applying all potentially applicable criteria, the Board finds 
that the veteran's disability picture more closely 
approximates that of pronounced persistent symptoms of 
intervertebral disc syndrome compatible with sciatic 
neuropathy under Diagnostic Code 5293, in effect prior to 
September 26, 2003.  The Board specifically notes, however, 
that the criteria for a 60 percent evaluation under 
Diagnostic Code 5293 (in effect prior to September 26, 2003) 
is met both prior to and after September 26, 2003.

A higher 100 percent evaluation is afforded under the old 
criteria under Diagnostic Code 5286 for ankylosis of the 
spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  In addition, under 
Diagnostic Code 5285, the residuals of fractured vertebrae 
are evaluated at 100 percent disabling with cord involvement, 
and 60 percent disabling without cord involvement.  In 
addition, 10 percent, additionally, is warranted for 
demonstrable deformity of the vertebral body in other cases.  
See 38 C.F.R. § 4.71(a), Diagnostic Codes 5285 and 5286 
(prior to September 26, 2003).  Under the new criteria, a 
higher, 100 percent, evaluation is afforded for unfavorable 
ankylosis of the entire spine.  See 38 C.F.R. § 4.71(a) 
General Rating Formula for Disease and Injuries of the Spine 
(effective September 23, 2003).  However, the medical 
evidence does not demonstrate that the required 
manifestations are present.  Neither the veteran's 
thoracolumbar or lumbar spine, nor his entire spine, is 
ankylosed-favorably or unfavorably.  Rather, the medical 
evidence shows that he can move his lumbar spine, albeit with 
pain and limitation.  Additionally, the medical evidence of 
record does not establish that the veteran sustained fracture 
to any of his vertebrae as a result of the service-connected 
injury.

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  Here, the disability at issue is rated based on 
the diagnostic code for intervertebral disc disease.  It is 
noted that the criteria for intervertebral disc disease, 
which do not expressly refer to limitation of motion, have 
been held to involve limitation of range of motion.  
VAOPGCPREC 36-97 (December 12, 1997).  In addition, while the 
veteran has been diagnosed with degenerative disc disease, 
the medical evidence does not show that the veteran manifests 
neurological findings such as would warrant separate 
compensable evaluations as is contemplated under Note (1) 
following the general rating formula under the new criteria.  
Rather, while findings of diminished reflexes and pulses and 
decreased strength in both lower extremities noted throughout 
the medical records effectively demonstrate a disability 
picture more closely approximating that which may be 
evaluated under Diagnostic Code 5293, contemplating symptoms 
of intervertebral disc syndrome compatible with sciatic 
neuropathy, records dating from September 23, 2002 simply 
show no findings of neurological pathology beyond these 
findings that would allow the award of a separate, 
compensable evaluations under other diagnostic codes.  Those 
findings of neurological pathology in the right groin, 
testicles/scrotum, and right lower extremity have, by this 
decision, been separately service-connected as additional 
pathology arising from the 1996 CT myelogram and cannot 
herein be considered.  The March 2004 examination report 
reveals no additional neurological pathology attributable to 
the degenerative joint disease.  Since a separate rating must 
be based upon additional disability, to assign separate 
ratings for the veteran's lower back disorder on the basis of 
limitation of motion and neurological manifestations that 
have been found, by this decision, to warrant evaluation 
under Diagnostic Code 5293 (as opposed to diagnostic codes 
that do not contemplate neurological impairment or limitation 
of motion) would violate the regulations prohibiting the 
pyramiding of various diagnoses of the same disability.  
38 C.F.R. § 4.14 (2005); see VAOGCPREC 23-97; see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a separate 
rating may be granted for a "distinct and separate" 
disability' that is, "when none of the symptomatology...is 
duplicative...or overlapping.").

In evaluating the veteran's service-connected lower back 
disability, the Board considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca, 
supra.  The veteran's complaints of pain and pain upon 
motion, limited motion, weakness, and lack of coordination 
were considered in the level of impairment and loss of 
function attributed to his lower back disability.  The Board 
notes that these manifestations are credited to provide the 
evaluation already assigned for this disability herein.  
VAOPGCPREC 36-97 (December 12, 1997).  

The Board notes, however, that the grant of any such 
increased evaluation that could have been based on the new 
criteria, i.e., in this case, the grant of separate, 
compensable evaluations for neurological manifestations as 
required under the new criteria, can only be effective as of 
the date the new criteria became effective.  Thus, the Board 
has not considered whether a separate, compensable evaluation 
for neurological manifestations attributable to the 
intervertebral disc disease may be afforded prior to the time 
period beginning September 23, 2002 (as the change in 
criteria allowing such was not effective until September 23, 
2002 and September 26, 2003, respectively).  

Consideration of extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is deferred, as the matter of entitlement to 
TDIU is being remanded to the RO for consideration. 

II.   Claim for Increased Evaluation for  Pseudofolliculitis 
Barbae

The RO originally granted service connection for 
pseudofolliculitis barbae in a January 1975 rating decision, 
evaluating the disability as 10 percent disabling.  The 
veteran contends that his service connected skin condition 
has worsened in severity.  

The RO evaluated the veteran's service connected 
pseudofolliculitis barbae as tinea barbae under Diagnostic 
Code 7814.  Under the criteria in effect at the time, 
Diagnostic Code 7814 was to be rated as scars, disfigurement, 
etc., on the extent of constitutional symptoms and physical 
impairment.  Unless otherwise provided, Diagnostic Codes 7807 
through 7819 were to be evaluated as eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
characteristics of the manifestations.  A Note following the 
diagnostic code indicated that the most repugnant conditions 
may be submitted for central office rating with several 
unreduced photographs.  Total disability ratings may be 
assigned without reference to Central Office in the most 
severe cases of pemphigus and dermatitis exfoliativa with 
constitutional symptoms.  

Diagnostic code 7806, eczema, directed that a 30 percent 
evaluation was warranted for manifestations of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  

Scars were evaluated under the old criteria as 10 percent 
disabling where they were superficial, poorly nourished, with 
repeated ulceration (Diagnostic Code 7803); superficial, 
tender and painful on objective demonstration (Diagnostic 
Code 7804); or on the basis of limitation of function of the 
body part affected (Diagnostic Code 7805).  In the present 
claim, the veteran's scars affect the face, but are not the 
residuals of burns, hence Diagnostic Codes 7801 through 7802 
will not be considered.  In addition, the Note following 
Diagnostic Code 7804, concerning scars on the tip of the 
finger or toe, will also not be considered as the scars in 
the present case appear on the mid back and right buttock.  
Diagnostic Code 7800 affords a 30 percent evaluation for 
severe disfiguring scars to the head, face, or neck, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (prior to July 31, 2002).

The regulations pertaining to the evaluation of skin 
disabilities were revised during the pendency of the 
veteran's claim for higher initial evaluations, effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  Under the new criteria, the veteran's 
pseudofolliculitis barbae is evaluated under a general rating 
for skin disorder, analogous to dermatitis or eczema under 
Diagnostic Code 7806.  38 C.F.R. § 4.27.

Diagnostic Code 7806 directs that a 30 percent evaluation is 
warranted for dermatitis or eczema that affects 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
area affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Or, the criteria direct that the 
disability be rated as disfigurement of the head, face, or 
neck under Diagnostic Code 7800, or scars under Diagnostic 
Codes 7801 through 7805, depending on the predominant 
disability.

Under the new criteria, Diagnostic Code 7800 concerns 
disfigurement of the head, face, and neck.  A 30 percent 
evaluation is warranted for visible or palpable tissue loss 
and either gross distortion of asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or; with two or 
three characteristics of disfigurement.  The characteristics 
of disfigurement are defined in Note (1) following as 1) a 
scar that  measures five or more inches (13 or more 
centimeters) in length, 2) a scar that is at least one-
quarter inch (.5 centimeters) wide at the widest part, 3) a 
scar for which the surface contour of the scar is elevated or 
depressed on palpation, 4) a scar that is adherent to the 
underlying tissue, 5) a scar in which the skin is hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters), 6) a scare where the skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters), 7) a 
scar where the underlying soft tissue is missing in an area 
exceeding six square inches (39 square centimeters), and 8) a 
scar where the skin is indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  Note 
(2) following indicates that loss of tissue of the auricle 
under Diagnostic Code 6207 should be evaluated under 
diagnostic codes concerning loss of one or both eyes.  This 
is not applicable here.  Note (3) directs that unretouched 
color photographs should be taken into consideration when 
evaluating under these criteria.

Diagnostic Code 7801 refers to scars other than scars of the 
head, face, or neck, that are deep or cause limited motion.  
Under this diagnostic code, a 20 percent evaluation is 
warranted for an area or areas exceeding 12 square inches (77 
square centimeters).  Note (1) following directs that scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk 
will be separately rated and combined in accordance with 
38 C.F.R. § 4.25.  Note (2) defines a deep scar as one 
associated with underlying soft tissue damage.

Diagnostic Code 7802, 7803, and 7804 concerns superficial 
scars of other than the head, face, or neck that are 
superficial and do not cause limited motion, superficial, 
unstable scars, and superficial scars that are painful on 
examination, respectively.  10 percent are the highest 
evaluations afforded under these diagnostic codes.  Note (1) 
under Diagnostic Code 7802 states that scars in widely 
separated areas will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) stated a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (1) under Diagnostic Code 7803 states 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (1) following Diagnostic 
Code 7804 indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Diagnostic Code 7805 directs that other scars are to be 
evaluated based on limitation of function of the affected 
part. See 38 C.F.R. § 4.118, Diagnostic Code 7819 (2004).

Here, the medical evidence does not reflect that the 
manifestations required for an evaluation in excess of 10 
percent are present under either the old or the revised 
criteria.  VA examinations conducted in June 1999 and March 
2004 reflect observations of mild scarring of the skin just 
above the beard area and other areas of irregularities 
difficult to describe because of the beard.  Numerous small 
follicles about the anterior portion and lateral side of the 
neck were detected, but these were observed to be without 
tenderness or secondary infection.  The scalp itself was 
described to be within normal limits, and other than some 
dryness on the right knee, no other abnormalities were noted.  
The percentage of the exposed area affected is less than five 
percent and is the same when compared to the entire body 
affected.  No evidence of skin disfigurement or disfiguring 
scars was observed.  The examiners assessed the condition as 
mild to moderate in severity, and diagnosed stable 
pseudofolliculitis barbae with scarring but no lesions, 
minimal involvement, minimal disability.  

In summary, the medical evidence reveals no findings of 
disfigurement that are more than moderate, and no findings of 
poor nourishment, repeated ulceration, tenderness or pain on 
objective observation, or limitation of motion as required 
under the old criteria; and a condition affecting no more 
than five percent of the face or neck area, absent visible or 
palpable tissue loss, gross distortion, asymmetry of facial 
features, characteristics of disfigurement, or the 
requirement of systemic therapy or of treatment by 
immunosuppressive medication for six weeks or more during a 
12 month period of time, as required under the revised 
criteria.

After consideration of all the evidence of record the Board 
finds that the preponderance of evidence is against an 
evaluation in excess of 10 percent for the service connected 
pseudofolliculitis barbae under either the old or the new 
criteria.  Thus, the appeal is denied.

The Board has evaluated the veteran under the criteria in 
effect both prior to and after July 31, 2002, and finds that 
neither is most favorable to the veteran.  This is because 
the medical evidence does not show that the veteran meets the 
criteria for an evaluation greater than 10 percent under 
either the old or the new criteria.  See  VAOPGCPREC 7-2003 
(November 19, 2003), VAOPGCPREC 3-2000 (Apr. 10, 2000).  See 
also Kuzma, supra. 

Consideration of extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is deferred as the issue of entitlement to TDIU 
is remanded to the RO for further consideration. 




ORDER

Service connection for additional impairment of the right 
groin, right testicle/scrotum, and the right lower extremity 
including findings of clonus, and of numbness and weakness 
that does not fit the expected dermatomal pattern for L5-S1 
discopathy and L4, L5 radiculopathy, under 38 U.S.C.A. 
§ 1151, is granted as the result of nerve damage sustained in 
the May 1996 CT myelogram.

A rating of 60 percent, but no higher, is awarded for chronic 
lumbosacral strain with severe limitation of motion, subject 
to the laws and regulations governing the award of monetary 
benefits.

An evaluation greater than 10 percent for pseudofolliculitis 
barbae is denied.


REMAND

By this decision, the Board granted service connection for 
additional disabilities as the result of the May 1996 
myelogram under 38 U.S.C.A. § 1151.  An evaluation has not 
yet been assigned for these newly service-connected 
disabilities.  Analysis of whether or not the veteran meets 
the criteria for TDIU must await the evaluation of his 
service-connected disabilities in totality.  

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO/AMC for the 
follow development:

1.  The RO/AMC should make arrangements 
for the veteran to be afforded 
examination(s) to determine the nature 
and extent of his service-connected 
disabilities.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history; 
describe any current symptoms and 
manifestations attributed to the service-
connected disabilities.  The examiner is 
requested to provide an opinion as to the 
veteran's employability.  If the veteran 
is found to be unemployable, the examiner 
is requested to provide an opinion as to 
whether such unemployability is due in 
whole or in part to his service-connected 
disabilities, as opposed to any non-
service connected disabilities.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for TDIU.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


